EXHIBIT 10.1

FIRST AMENDMENT TO

EMPLOYMENT AGREEMENT

 

WHEREAS, Sotheby's Holdings, Inc. (the "Company") and William F. Ruprecht (the
"Executive") entered into an employment agreement dated as of July 1, 2003 (the
"Agreement");

 

WHEREAS, the Company and the Executive desire to amend the Agreement in certain
respects;

 

WHEREAS, Section 8(c) of the Agreement requires that any amendment to the
Agreement be in writing signed by the Executive and the Company;

 

NOW THEREFORE, for good and valuable consideration the receipt of which the
parties each acknowledge, the Agreement is hereby amended as follows:

 

1.

Section 5(d) of the Agreement is amended in its entirety to read as follows:

"(d) Expiration of the Term. If the Company does not offer to renew this
Agreement by March 31, 2006 (or, if earlier, one week after the completion of
the Board of Directors meeting currently scheduled for February 27, 2006) on
terms at least as favorable as those in the final year of the Executive's
employment (except that (i) its Term need be no longer than two (2) years, (ii)
payments for termination without Cause or for Good Reason need be no greater
than two years' Base Salary and Annual Incentive Compensation, (iii)
Subparagraph 4(d)(6) need not be included and (iv) the provisions of
Subparagraph 3(c) may be satisfied by a plan comparable to the Company's
Partnership Plan that provides the Executive with the opportunity to earn
substantially equivalent economic benefits based on the financial performance of
the Company), the Executive shall, upon the expiration of the Term, be entitled
to receive compensation and benefits as if his employment were terminated by him
for Good Reason immediately prior to the expiration of the Term."

2.

Except as hereinabove provided, the Agreement is ratified and confirmed in all
respects and shall continue in full force and effect.

             IN WITNESS WHEREOF, the Company and the Executive have executed
this First Amendment to the Agreement as of the 12th day of April, 2005.

 

SOTHEBY'S HOLDINGS, INC.

 

By:

  /s/  SUSAN ALEXANDER                            

Susan Alexander, Executive Vice President

 

 

 

             /s/  WILLIAM F. RUPRECHT                      

 WILLIAM F. RUPRECHT

 

                                                                                               

 

 

 

 

 

--------------------------------------------------------------------------------